Exhibit 10.2

 

MUTUAL GENERAL RELEASES

 

The below Mutual Releases dated as of the last date set forth on the signature
page hereto (the “Effective Date”) and made in connection with that certain
Agreement for Repayment of Deferred Compensation Payments (the “Agreement”) is
entered into between and among Roger Little (“Little”) an individual, SPI-Trust
(“SPI-Trust”), a Massachusetts-based trust company, David R. Blouin (“Blouin”),
an individual, Blouin & Company, Inc. (“Blouin & Company”), a Massachusetts
corporation, and Spire Corporation (“Spire” and, with Little, the Trust, Blouin
and Blouin & Company, each a “Party” and collectively the “Parties”), a
Massachusetts corporation .

 

WHEREAS, in connection with Little’s services to Spire, Little asserts he was
entitled, pursuant to that certain Spire Corporation Non-Qualified Deferred
Compensation Plan for Roger Little (the “Deferred Compensation Plan”), to
receive, and did receive from a trust established solely for the purpose of
holding and disbursing funds in connection with the Deferred Compensation Plan
(the “Plan Trust”), payment of $2,164,534 in cash and 845,241 shares of Spire
stock as deferred compensation (the “Deferred Compensation Payment”); and

 

WHEREAS, Blouin, individually and through Blouin & Company, served as trustee of
the Plan Trust; and

 

WHEREAS, By letter date December , 2015, Spire made demand for return of the
Deferred Compensation Payment and raised certain allegations against Little and
Blouin in connection with the Deferred Compensation Payment; and

 

WHEREAS, Little and SPI-Trust have certain claims against Spire for monies owed;
and

 

WHEREAS, pursuant to the Agreement, Little has agreed to repay to Spire, and
Spire has agreed to accept repayment of, the Deferred Compensation Payment.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises among the
Parties hereto, for good and valuable consideration, and without admission of
liability by any Party, the Parties hereto execute the following mutual, general
releases in favor of the Parties:

 

1.    General Release of Roger Little. Spire, its officers, directors,
employees, predecessors, affiliates, successors, representatives, attorneys,
heirs, administrators and assigns (the “Spire Releasing Parties”), hereby
release, acquit, and forever discharge Little, his heirs, administrators,
advisors, executors, assigns, successors and agents (the “Little Released
Parties”) from any and all claims or causes of action of any kind whatsoever, at
common law, equity, statutory or otherwise, liquidated or contingent, which the
Spire Releasing Parties have or might have had, whether known or unknown, now
existing or arising hereafter, including, without limitation, all claims
directly, indirectly or remotely attributable or arising out of or related to
the Little’s role as an officer, director, employee or contract counterparty of
Spire and all claims asserted or which could have been asserted in connection
therewith, including without limitation, any and all claims or causes of action
related to the Deferred Compensation Payment.

 

2.     General Release of SPI-Trust. The Spire Releasing Parties hereby release,
acquit, and forever discharge SPI-Trust, its trustee, beneficiaries,
administrators, advisors, executors, assigns, successors and agents (the
“SPI-Trust Released Parties”) from any and all claims or causes of action of any
kind whatsoever, at common law, equity, statutory or otherwise, liquidated or
contingent, which the Spire Releasing Parties have or might have had, whether
known or unknown, now existing or arising hereafter.

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.     General Release of the David R. Blouin and Blouin & Company. The Spire
Releasing Parties hereby release, acquit, and forever discharge Blouin and
Blouin & Company, and all of their directors, officers, employees, advisors,
assigns, successors and agents (the “Blouin Released Parties”) from any and all
claims or causes of action of any kind whatsoever, at common law, equity,
statutory or otherwise, liquidated or contingent, which the Spire Releasing
Parties have or might have had, whether known or unknown, now existing or
arising hereafter, including, without limitation, all claims directly,
indirectly or attributable or arising out of or related to the Lease, and/or all
claims directly, indirectly or remotely attributable or arising out of or
related to Little’s role as an officer, director or employee of Spire and all
claims asserted or which could have been asserted in connection therewith,
including without limitation, any and all claims or causes of action related to
the Plan Trust and the Deferred Compensation Payment.

 

4.     Voiding of Releases from Spire Releasing Parties. The Spire Releasing
Parties’ releases of: the Little Released Parties; the SPI-Trust Released
Parties; and the Blouin Released Parties will be null and void and of no legal
effect if Spire does not receive any portion of the DCR Balance (as defined in
and contemplated by the Agreement) after Spire delivers a Certification of
Transfer to the trustee of the Plan Trust by which Spire directs release of
funds from the Plan Trust to effect payments to its creditors and/or funding of
the company’s wind down expenses.

 

5.     General Release of Spire Company. Little, SPI-Trust, Blouin and Blouin &
Company, their respective directors, officers, employees, agents predecessors,
affiliates, successors, representatives, attorneys, heirs, administrators,
executors, and assigns (the “Little and Blouin Releasing Parties”), hereby
release, acquit, and forever discharge Spire, its directors, officers,
employees, agents, advisors, predecessors, affiliates, successors,
representatives, attorneys, heirs, administrators, executors, and assigns (the
“Spire Released Parties”) from any and all claims or causes of action of any
kind whatsoever, at common law, equity, statutory or otherwise, liquidated or
contingent, which the Little and Blouin Releasing Parties have or might have
had, whether known or unknown, now existing or arising hereafter.
Notwithstanding the foregoing, the releases set forth herein do not act to
release any and all rights and interests held by Little solely in his capacity
as a shareholder of Spire. Further, and notwithstanding the foregoing, the
releases set forth herein do not act to release any and all rights and claims
Little has to monies that are ultimately determined to be owed to him under the
Deferred Compensation Plan. Additionally, if a bankruptcy case or other
insolvency proceeding is filed by or against Spire, the releases granted herein
by the Little and Blouin Releasing Parties will be null and void and of no legal
effect, and the Little and Blouin Releasing Parties will be deemed to have and
hold any and all rights, claims and defenses against the Spire Released Parties.

 

6.     Acknowledgment. By signing this General Release, each Party acknowledges
and agrees that each understands the meaning of this General Release and that
each freely and voluntarily enters into it. The Parties agree that no fact,
evidence, event, or transaction, whether known or unknown, shall affect in any
manner the final and unconditional nature of the agreements and releases set
forth herein. Each and all of the Spire Releasing Parties as defined herein
acknowledge that they are intended third party beneficiaries of this General
Release. Each and all of the Little and Blouin Releasing Parties as defined
herein acknowledge that they are intended third party beneficiaries of this
General Release. The parties expressly agree and acknowledge that the General
Releases provided herein shall not relieve any party of its obligations under
these releases and any agreement or document executed in connection therewith.

 

 

 
 

--------------------------------------------------------------------------------

 

 

7.     Intended Beneficiaries. The Parties acknowledge that each and all of the
Little Released Parties, SPI-Trust Released Parties, Blouin Released Parties,
Blouin & Company Released Parties and Spire Released Parties are intended
beneficiaries (the “Intended Beneficiaries”) of these General Releases as set
forth herein.

 

8.     Miscellaneous. The Parties agree that these General Releases shall be
construed in accordance with the laws of the Commonwealth of Massachusetts
without regard to choice or conflict of law principles. In the event that any
provision contained in these General Releases shall, to any extent, be deemed
invalid, illegal or unenforceable, the remainder of these General Releases shall
not be affected thereby and each portion and provision of these General Releases
shall be valid and enforceable to the fullest extent permitted. Any
modifications or waiver of the terms set forth in these General Releases must be
in writing and signed by parties. These General Releases may be executed in
separate counterparts (including by means of facsimile), each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement. Any counterpart may be executed by facsimile signature and such
facsimile signature shall be deemed an original.

 

9.     Confidentiality. The Parties agree that, except as to counsel or any
other professional advisor consulted in connection with the matters contemplated
herein, and/or unless as required as part of any legal case or proceeding in any
Federal, State or local jurisdiction, or unless required by applicable federal
and/or state law or regulation, they shall keep confidential the terms of this
Agreement and any agreements, whether reduced to writing or otherwise, that are
the subject of, or related to, the Releases granted hereunder. Any Party shall
promptly notify any other Party of any such request or requirement to disclose
the terms or substance of such agreements so that the non-disclosing Party may
review such proposed disclosure and, if he deems it necessary, seek an
appropriate protective order. The Parties agree and warrant that each shall
cooperate fully with any other Party in seeking any protective order.
Notwithstanding the foregoing, but subject to the non-disclosing Party’s right
of review, nothing herein shall restrict or interfere with any obligation by
Spire to make disclosures under federal and/or state securities laws.

 

10.     Non-disparagement. The Parties and Intended Beneficiaries each and all
agree that each shall not, in any communication, including without limitation,
with the press or any other form of media or social media, or in any
communications with creditors, customers, clients, contract counter parties or
affiliates, criticize, ridicule or make any statement which disparages or is
derogatory of any Party to this agreement or its current or former executives,
officers, directors, employees, predecessors, affiliates, successors,
representatives, attorneys, advisors, heirs, administrators and assigns. Nothing
contained herein shall restrict any statements, allegations or testimony in any
lawsuit.

 

[signature pages to follow]

 

 
-3-

--------------------------------------------------------------------------------

 

                            

ROGER G. LITTLE,

 

 

SPI-TRUST,

 

         

By: /s/ Roger G. Little

 

 By:

/s/ Roger G. Little

 

Name

 

 

Name:

 

Date: 

 

 

Title:

 

      Date:   

 

 

DAVID R. BLOUIN,     BLOUIN & COMPANY, INC.,  

 

 

 

 

 

By: /s/ David R. Blouin 

 

  By:

/s/ David R. Blouin

 

Name: David R. Blouin 

 

 

Name: David R. Blouin

 

Date: June 13, 2016

 

 

Title: President

 

      Date: June 13, 2016  

  

 

SPIRE COMPANY

 

 

 

 

         

By: /s/ RW LaFavre

 

 

 

 

Name: RW LaFavre

 

 

 

 

Title: CEO

 

 

 

 

Date: June 10, 2016        

 

-4-